Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This is a non-final Office action (under Reissue Control No. 15/927,237) that addresses original U.S. Application No. 14/536,926 (hereinafter the "'926 application) issuing as U.S. Patent No. 9,521,568 B2 to Liu et al. on Dec. 13, 2016 (the “Liu” patent).  Based upon review of the '926 Application, the application was filed on Nov. 10, 2014.  The '926 Application also claims domestic priority to a U.S. Provisional Application No. 61/906,504, filed on Nov. 19, 2013.  
The Liu patent issued with original claims 1-20.  
The present reissue application was filed March 21, 2018 as a reissue application of the Liu patent.
Because both the effective filing date of the Liu patent instant and the date the reissue application was filed upon occurred on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  
A non-final Office action was mailed June 1, 2021 rejecting claims 1-20.
In response, a personal video interview was conducted on June 21, 2021.  See the attached Examiner’s Interview Summary Form and the Applicant’s Statement on the Substance of the Interview, included in the Amendment, filed June 23, 2021 (hereinafter the “Amendment”).
In said Amendment, the Applicant amended the independent claims and presented arguments as to why the amended claims overcame all prior rejections.


Reissue Reminders
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2006/0106850 to Morgan et al. (hereinafter “Morgan”).

	Regarding independent claim 19,

A method performed by a positioning server for use with access points through which mobile devices wirelessly communicate with a network, the method comprising:

	Figures 1 and 8, which are reproduced below, illustrate a positioning server (Fig. 9) for use with access points 102 through which mobile devices (user device 101 and scanning vehicles 801) wirelessly communicate (Fig. 1).  Fig. 9, which is also reproduced below, illustrates the corresponding positioning software architecture, which comprises programmatic, method steps to be discussed infra.


    PNG
    media_image1.png
    839
    1068
    media_image1.png
    Greyscale

                                                        
    PNG
    media_image2.png
    781
    1102
    media_image2.png
    Greyscale


                                                    
    PNG
    media_image3.png
    825
    1085
    media_image3.png
    Greyscale


receiving data sets from the mobile devices, each data set including (i) a location of a respective one of the wireless devices, (ii) an identification of an access point from which the respective wireless device receives a signal, and (iii) a signal strength of the received signal; 

Scanning software (comprising programmatic, method steps, as discussed above in reference to Fig. 9) scans data sets comprising the location of each device based on signal strength, GPS data, coefficients and/or triangulation.  Paragraph 38 and 45.  Said data sets are the “received” from scanning vehicle 801 (mobile device) during the described upload process.  Paragraphs 44-47.  The interpretation of “location” is consistent with claim 11 of the Liu patent for which reissue is sought, which recites “location in each data set is determined by the respective mobile device through satellite positioning, and the use of the coefficients by the mobile device includes triangulation.  The data set also includes a network name (identification) and signal strength.  Paragraphs 38 and 45.

estimating, from the data sets, a location for each access point; 

determining, from the data sets, for each access point, a coefficient for an equation for calculating distance from the access point's estimated location as a function of signal strength; 

A central network system estimates, from the data sets, a location for each access point including determining coefficients based on the quad-root of received signal strength divided by a dynamic range coefficient.  Paragraphs 54-59.  Specifically:


    PNG
    media_image4.png
    248
    183
    media_image4.png
    Greyscale

Paragraph 55.

Clearly, each iteration of the above expression can be expressed as follows, where Ki is a constant coefficient for RSSi (signal strength at access point i):
 
Latu = Ki * RSSi * Lati
Longu = Ki * RSSi * Longu

Thus for each access point i, RSSi is a coefficient that when multiplied by the Ki coefficient and recorded access position variables Lati and Longi yield the calculated access position Latu and Longu.  Note that the claims do not require the coefficient RSS to be the sole coefficient.

selecting access points from among the access points; and 

transmitting, to a mobile device selected from among the mobile devices, the coefficient for each selected access point, for the mobile device to use the coefficient, along with the equation and received signal strengths from the selected access points, to estimate a location of the mobile device.



The subset of the database must include the RSS Coefficients (signal strength) because, as discussed in paragraphs 36, 42 and 50, the user positioning system matches observed signal strengths to fingerprints (scan-produced power profile comprising access point signal strengths, i.e., RSSi) in order to determine the position of the user device.

Independent claim 1 differs from claim independent claim 19 in that claim 1 recites a system comprising components that perform the method steps of claim 1.  Therefore, see claim 19 for further details regarding the functions performed by the components of claim 1.

Claim 1.  A system for determining a location of a wireless local area network (LAN) device, the system comprising: 

a server, comprising: 
a storage medium configured to provide a database of location data, each location data associating position information of a location with an access point identification information for providing wireless communication at the location and strength of a signal received at the location; and 

	Morgen teaches a central network server comprising a central network database 802 (storage medium).  Fig. 8.  
Scanning software scans data sets comprising the location of wireless access devices based on location information (signal strength, GPS data, coefficients and/or triangulation).  Paragraph 38 and 45.  

a processor configured to: 
determine access point location-related parameters using a group of location data; 
check whether location-related conditions are satisfied for determining positioning assistance data; 
identify, when the location-related conditions are satisfied, a specific access point using the access point identification information to retrieve the group of location data from the database; 
determine the positioning assistance data using the group of location data; store the positioning assistance data; and
transmit the positioning assistance data to one or more wireless LAN devices; and

A computer server inherently comprises a processor to fetch and execute computer software instructions.
As discussed in the claim 1 rejection, the processor-based server determines location-related conditions, such as geographic area, to identify a subset of specific access points.  In addition, the server parses and filters location related data to identify if location data is satisfied, such as location distance variances, to identify, modify or replace a specific subset of access points.  Paragraphs 50-53.
The server then determines positioning assistance data, such as coefficient (received signal strength) for access points, which is stored and transmitted to the user’s (client’s) mobile device, as discussed in the claim 1 rejection above.
The transmission is via a “wireless LAN” (abstract and Fig. 1).

a wireless LAN device comprising: 
a storage medium configured to provide a database of the positioning assistance data, each positioning assistance data associating an access point identification information with an access point location, one or more polynomial coefficients, and a workable range of signal strength; 
a wireless LAN module configured to receive beacon signals broadcast from one or more access points that receives identifiers and strengths of signals from one or more access points; and 
a processor configured to: 
store the access point identification information and the signal strength detected by the wireless LAN module in a first memory section; 
access the previously-stored positioning assistance data from the storage medium; 
assemble positioning assistance data based on a comparison; 
store the assembled positioning assistance data in a second memory section; and 
determine a location of the wireless LAN device using assembled positioning assistance data.

The wireless LAN comprises a “storage medium configured to provide a database of the positioning assistance data” (Fig. 1, reference database 104).  See the claim 1 rejection regarding “associating” with an “access point location, one or more polynomial coefficients, and a workable range of signal strength” (dynamic range of the coefficient).
A “wireless LAN module configured to receive beacon signals broadcast from one or more access points that receives identifiers and strengths of signals from one or more access points” reads 802.11 radio software module 903 (Fig. 3), where “access points in receipt of a probe request will transmit a broadcast beacon . . . . [t]hat beacon includes the MAC address of the device, the network name, the precise version of the protocol that it supports and its security configuration along with information about how to connect to the device. The 802.11 radio collects this information from each access point that responds, calculates the signal strength of each access point . . . .”  Paragraph 35.
The user’s positioning software 103 (Fig. 9) inherently requires a processor to execute the software instructions.
The processor stores the received access point identification information, signal strength, accesses previously-stored positioning assistance data and compares it to previously stored access point identification information.  Paragraph 34.

Data fetched and operated upon by the processor would reside in their respective memory sections, such as the “first memory section” and “second memory section” as broadly recited in the claim.

Independent claim 10 differs substantively from independent claims 1 and 19 in that claim 10 recites a method comprising steps equivalent to the functions perform by the system of claim 1 and the method of claim 19.  Thus, see the claims 1 and 19 rejections above for further details.  

Regarding dependent claims 2, 3, 11, 12, see paragraphs 51-54.  Regarding the threshold number of stations, the disclosed reference symmetry and reverse triangulation requires three or more stations.  Paragraphs 41 and 43.

Regarding dependent claims 5 and 14, see paragraph 60.

Regarding dependent claims 6 and 15, see paragraph 64.  As discussed in the claim 19 rejection, the data includes “one or more” (as broadly recited) of polynomial coefficients, a workable range of signal strength, and detected signal strength.  See paragraph 34 and the claim 1 rejection for further details regarding the comparison steps, which includes location and power profile.  See paragraph 57 regarding workable ranges of received signal strength.  

claims 8, 9, 17 and 18, the location estimation process is both iterative and averaging.  Paragraphs 36, 38, 53, 55 and 57.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan as applied to the respective, parent claim above, and further in view of U.S. Patent No. 5,323,322 to Mueller et al. (hereinafter “Mueller”).

However, Morgan is directed to reducing the error of GPS location signals.  Paragraph 51.
Similarly, Mueller is directed to reducing the error of GPS locations signals using least-squares.  Col. 9, ll. 13-39.
The teaching/suggestion/motivation for adding the least square fit teachings of the GPS system of Mueller to the GPS system of Morgan would have been that “[i]t is good practice to include more than three reference stations in a network” and “[u]sing a least-square analysis techniques, the extra data is used for checking assumptions about linearity and to check for reference station failures.”  Mueller, col. 9, ll. 33-37.  Note that the base reference Morgan also uses three or more stations.  Paragraphs 41 and 43.  Thus, the addition of Mueller would have increased the accuracy (linearity) of the location data and would have increased reliability (checking for reference station failures).
Thus, to one of ordinary skill in the art at the time the invention was filed, it would have been obvious to add the “least squares fit” teachings of Mueller to Morgan.
Regarding the limitation “analyzing the distribution of strength of the signals to associate a probability 0.95,” Mueller teaches analyzing distribution of signals (which are based on received signal strength as discussed in claim 19 rejection above) based on the “sigma” of this distribution.  Paragraph 51.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a specific two-sigma value (95 percent probability) from the disclosed sigma genus (which is practically limited to three-sigma, i.e., 99.7 percent) in order to increase accuracy.




Response to Arguments
Information Disclosure Statement
	The Applicant stated on record in said Amendment that Patent Document No. CN101980550A (hereinafter “CN ‘550”), which was identified as an “X” reference in said Chinese Search Report, “is a counterpart of the Morgan ‘850 reference.”  Amendment, 7.
	In reliance on the Applicant’s statement that CN ‘550 is a counterpart of the Morgan ‘850 reference, the Examiner concludes CN ‘550 is materially similar to the Morgan ‘850 reference, which has been applied as an anticipatory reference in this and prior Office actions.  Since Morgan ‘850 is English language prior art, the Examiner also withdraws the request set forth in the last Office action to provide an English language translation of CN ‘550.

35 USC 251
	The Applicant’s arguments that the requirement for inventors to sign the reissue declaration only applies to correction of inventorship in a broadening reissue, which is not the case in the instant application because there is no broadening.  
	The Applicant’s arguments have been considered and deemed persuasive.  Thus, all prior 35 USC 251 rejections are withdrawn.

35 USC 112
	Said Amendment corrected the indefiniteness issues identified in the last prior Office action.  Thus, all prior 35 USC 112 rejections are withdrawn.



35 USC 102/103
Regarding the 35 USC 102 rejection, the Applicant asserts:

Taking claim 19 as representative (as in the Office Action), and as explained during the videoconference interview. Applicant's claim requires "determining ... for each access point, a coefficient for an equation for calculating distance from the access point's estimated location as a function of signal strength" and "transmitting, to a mobile device selected from among the mobile devices, the coefficient for each selected access point, for the mobile device to use the coefficient, along with the equation and received signal strengths from the selected access points, to estimate a location of the mobile device."

Morgan '850 contains no such disclosure. The Examiner has identified Morgan '850's Paragraphs [0054]-[0061] as allegedly being relevant. However, Morgan '850's Paragraphs [0054]-[0061] disclose effectively the opposite of what Applicant claims. Specifically, Morgan '850 discloses using coefficients to determine a location for each access point, and updating a database of access point locations that is distributed to vehicles, rather than, as required by amended independent claim 19, "determining ... for each access point, a coefficient" and "transmitting ... the coefficient for ... the mobile device to use."

Amendment, 11.
The Applicant’s arguments have been duly considered, but are not deemed persuasive.  The Applicant’s arguments appear to be based on a misapprehension that the sections of Morgan ‘850 cited by the Examiner teach the transmission of only the calculated access point locations.  As an initial matter, the access point locations are not the user locations and by themselves cannot solely be used to calculate user location.   Something more is needed and Morgan ‘850 clearly teaches that the reference database includes scan-produced access point signal strengths, where reference database is located centrally and where the scan-produced access point signal strengths are also used as coefficients to calculate access point location.  A geographically limited subset of the reference database is transmitted to a user positioning device, which includes (and must include) the scan-produced access point signal strengths (coefficients) in conjunction with calculated access point locations to find the desired user location.  
Specifically, Morgan ‘850 teaches:

FIG. 1 depicts a portion of a preferred embodiment of a Wi-Fi positioning system (WPS). The positioning system includes positioning software [103] that resides on a computing device [101]. Throughout a particular coverage area there are fixed wireless access points [102] that broadcast information using control/common channel broadcast signals. The client device monitors the broadcast signal or requests its transmission via a probe request. Each access point contains a unique hardware identifier known as a MAC address. The client positioning software receives signal beacons from the 802.11 access points in range and calculates the geographic location of the computing device using characteristics from the signal beacons. Those characteristics include the unique identifier of the 802.11 access point, known as the MAC address, and the strengths of the signal reaching the client device. The client software compares the observed 802.11 access points with those in its reference database [104] of access points, which may or may not reside on the device as well. The reference database contains the calculated geographic locations or power profile of all the access points the gathering system has collected. The power profile is a collection of readings that represent the power of the signal from various locations. Using these known locations, the client software calculates the relative position of the user device [101] and determines its geographic coordinates in the form of latitude and longitude readings. Those readings are then fed to location-based applications such as friend finders, local search web sites, fleet management systems and E911 services.

Paragraph 34 (emphasis added).

Thus, Morgan ‘850 teaches that the Wi-Fi positioning system uses a reference database, which includes a power profile containing the power of access point signals at various locations as the result of a scan result (collection of readings).  Moreover, the reference database may reside on the positioning device or elsewhere.
Morgan ‘850 further teaches:

The scanner passes this array of access points to the Locator [906] which checks the MAC addresses of each observed access point against the Access Point Reference Database [905]. This database can either be located on the device or remotely over a network connection. The Access Point Reference Database returns the location data for each of the observed access points that are known to the system. The Locator passes this collection of location information along with the signal characteristics returned from each access point to the Bad Data Filter [907]. This filter applies a number of comparison tests against each access point to determine if any of the access points have moved since they were added to the access point database. After removing bad data records, the Filter sends the remaining access points to the Location Calculation component [908]. Using the reference data from the access point database and the signal strength readings from the Scanner, the Location Calculation component computes the location of the device at that moment. Before that location data is sent back to the Locator, it is processed by the Smoothing engine [909] which averages a past series of location readings to remove any erratic readings from the previous calculation. The adjusted location data is then sent back to the Locator.

Paragraph 36 (emphasis added).

Thus, Morgan ‘850 teaches that the Wi-Fi positioning system uses both scan-produced, signal strength readings of the access points and other “reference data from the access point database” to calculate the user device position.

The scanning data collected from this system represents a reliable proxy for the signal propagation pattern for each access point in its specific environment.   Every radio device and associated surrounding environment produces a unique signal fingerprint showing how far the signal reaches and how strong the signal is in various locations within the signal fingerprint. This fingerprint data is used in conjunction with the calculated access point location to drive high accuracy for the positioning system. This fingerprint is also known as a "power profile" since the signal strengths at each position is measured as signal power in watts. The positioning system can interpret the fingerprint data to indicate that a particular signal strength of an 802.11 access point radio is associated with a particular distance from that access point. Signal fingerprinting techniques are used in indoor Wi-Fi positioning but have proved difficult to replicate in the wider area outdoor environments because the difficulty associated with collecting the fingerprint data. When the fingerprints or power profiles of multiple access points are overlayed, the positioning system can determine a device location merely by finding the one position where the observed signal strengths match the combined fingerprints. Preferred embodiments of this invention provide a reliable system for obtaining this fingerprint data across a massive coverage area with millions of access points in order to utilize fingerprint-based positioning algorithms.

Paragraph 42 (emphasis added).

Thus, Morgan '850 again teaches that the positioning system uses both the fingerprint data (scan-produced, signal strength information for each access point) and other data (e.g., calculated access point location) to determine the user device location.  
not the position of the user device, but of the access points.

Morgan ‘850 further teaches:
With reference to FIG. 8, the fleet of vehicles perform their scanning routines while driving their pre-designed routes. Periodically each vehicle [801] will connect to an available 802.11 access point and authenticate with the Data Communications Module [807] of the Central Network Server. Typically the access points used for communicating with the Central Network Server are public hotspots like those operated by T-Mobile ensuring reliable and metered access. The provisioning of this connection could be done via any available public access point. The scanning vehicle stops at a nearby hotspot location and begins the process of connecting to the access point. Once authenticated, the scanning client [704] identifies all the recently collected scan data from the local storage [703] and uploads that data to the Central Network Database [802].

Paragraph 50 (emphasis added).

Thus, Morgan ‘850 teaches that the scan data (including fingerprint or access point signal strength as previously discussed) is uploaded to the Central Network Database.
	Morgan ‘850 further teaches that the Central Network Database includes multiple coefficients, one of which is the scanned signal strengths (i.e., Received Signal Strength or “RSS”) for each access point I, i.e., RSSi.  

    PNG
    media_image4.png
    248
    183
    media_image4.png
    Greyscale

Paragraphs 54 and 55.

Clearly, each iteration of the above expression can alternatively be expressed as follows, where Ki is a constant coefficient for RSSi (signal strength at access point i):
 
Latu = Ki * RSSi * Lati
Longu = Ki * RSSi * Longi

Thus for each access point i, RSSi is a coefficient that when multiplied by the Ki coefficient and recorded access position variables Lati and Longi yield the calculated access position Latu and Longu.  Note that the claims do not require the coefficients RSSi to be the sole coefficient.

Morgan ‘850 further teaches:

After the Central Network Database has been updated and each access point has been repositioned, the Data Pack Builder [805] creates subsets of the database based on regions of the country or world. The pack builder facilitates distribution of the database for a variety of use cases in which only region certain geographies are of interest. The pack builder is configured with region coordinates representing countries, Utilizing this technique a user can download just the location data for the west coast of the United States. The pack builder segments the data records and then compresses them.

Paragraph 60 (emphasis added).

Thus, Morgan ‘850 teaches distributing subsets of the database based on geographic location to user positioning systems to determine location data.  Moreover, Morgan ‘850 disclosed supra that this database includes the scanned-produced, signal strength data (e.g., power profile comprising finger print data) (i.e., the coefficients) in order to calculate the user position, as discussed above.   Indeed, Morgan ‘850 teaches that the database is either local or remote, which is entirely consistent with the disclosure above with an upload of the scan-produced data to a central database (remote database), processing, and then transmission of the processed, geographically-limited subset of the database to a local database in the Wi-Fi user positioning system.  Indeed, the transmitted database subset must include the scan-produced data, such as the RSS Coefficients (access point signal strengths) because, as discussed above in regard to paragraphs 36 and 42, the user positioning system matches observed signal strengths to fingerprints (scan-produced, recorded signal strength, i.e., RSSi) of the access points in order to determine the position of the user device.  With no scan-produced RSS values (signal strengths) of the access points in the geographic database subset, there would be no way to transform accurately the access point location(s) to a user location, contrary to the explicit disclosure of Morgan.
Moreover, Morgan ‘850 teaches that the user positioning systems resides on the client device (Fig. 1 and paragraph 34), where the client device is a mobile device (Figs. 5 and 6, user device and paragraph 43) among a plurality of mobile devices.  Thus, the data is transmitted to a mobile device from among the mobile devices.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              (571) 272-7538

Conferee(s): /DAVID E ENGLAND/   Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit